Citation Nr: 1602418	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-10 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral plantar fasciitis, also claimed as bilateral foot condition.

2. Entitlement to service connection for degenerative disc disease and spondylosis of the cervical spine, claimed as neck condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983, and had additional service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A February 2014 rating decision granted service connection for left ankle tendonitis (status post left ankle sprain) at 0 percent, left knee strain at 10 percent, right knee strain at 0 percent, degenerative disc disease and spondylosis of the thoracolumbar spine at 10 percent, left hip strain at 0 percent, and right hip strain at 0 percent. Therefore, the claims for entitlement to service connection for these claims are no longer on appeal because the benefits have been granted in full. Thus, the only remaining issues on appeal are the Veteran's claims for entitlement to service connection for bilateral plantar fasciitis, also claimed as bilateral foot condition, and entitlement to service connection for degenerative disc disease and spondylosis of the cervical spine, claimed as neck condition, as listed on the title page of this decision.

In October 2015, the Veteran testified at a video hearing at the RO in New Orleans, Louisiana, before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC. A transcript of the hearing is associated with the claims file. 

The Board notes that since the issuance of the February 2014 Statement of the Case (SOC) the Veteran has submitted private medical treatment records, general medical literature regarding the kinetic chain, and a Statement of Accredited Representation in Appealed Case. Because the Veteran filed his appeal after February 2013, a waiver of such consideration is not necessary, and the Board may properly consider such evidence at this time. See 38 U.S.C.A. § 7105(e) (West 2014).

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current diagnoses of bilateral plantar fasciitis, and degenerative disc disease and spondylosis of the cervical spine are due to his service. According to the Veteran's testimony and DD-214, the Veteran completed numerous parachute jumps while in service, earning him a parachute badge. At the October 2015 hearing, the Veteran testified that he estimates that he completed between 25 and 33 jumps while in service. 

At the October 2015 hearing, the Veteran testified that he injured his neck while serving as a paratrooper in service when, instead of landing on his feet, he landed on his head. He explained that "the whole way you're supposed to land is your feet, then your buttocks, and then your shoulders. But there's been a few times where I've landed the head, shoulders, and feet." He added that he would have an additional weight on his back during these jumps, including an "80 pounds pack, plus the ammunition, what it was called a REESE (phonetic sp.), which is another 100 pounds," adding up to be about an extra 180 pounds, not even including "your weapon and protective masks, steel pot, LBE, and all that other stuff." Although the Veteran testified that he does not recall ever going to sick call over a neck injury, he does recall injuring his neck a couple of times on jumps by landing the wrong way and jamming it. The Veteran recalls having neck problems after service, in the 1990s. The Veteran described his continuing symptoms to be a stiff and tight neck, with a limited range of motion.

The crucial issue here is whether there is a nexus between the disability and the Veteran's service. Since the last VA examination in January 2014, the Veteran has submitted general medical literature regarding the kinetic chain. The Board interprets this submission as argument that the neck condition is secondary to his service-connected. degenerative disc disease and spondylosis of the thoracolumbar spine. Therefore, although a VA examination and opinion was provided in January 2014, the examiner's opinion did not address the Veteran's neck condition as a secondary condition to his service-connected degenerative disc disease and spondylosis of the thoracolumbar spine, and an addendum opinion is requested to address such.

At the October 2015 hearing, the Veteran further explained that he believes his landing and jumping as a paratrooper in service caused his current bilateral plantar fasciitis. He asserts that the landing stretched out the muscles in his feet, and caused his feet to ache in service. He added that he could not stand for long periods of time and that the 12 mile road marches done in three hours did not help and caused his feet to "come back like hamburger." Service treatment records from July 1980 note a bruised heel from an injury on a jump, and a January 1982 record directs the Veteran to avoid prolonged standing and marching. Service treatment records from July 1984 also note an injury to the Veteran's right foot and includes a notation regarding his toe. At the October 2015 hearing the Veteran also testified that the aching in his feet continued after service.

A medical examination was conducted on the Veteran's feet in January 2014. The January 2014 examiner diagnosed the Veteran with bilateral plantar fasciitis, but opined that the condition was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness." However, the medical opinion is not clear because the opinion does in fact link the Veteran's left heel pain to his service-connected left ankle achilles tendonitis, stating, "Veteran's left heel pain is more likely than not due to achilles tendonitis, left ankle." Therefore, it is unclear whether the left heel pain referred to in the opinion is the diagnosed plantar fasciitis, and the Board requests an addendum opinion for clarification.

Furthermore, with regard to both the neck and bilateral foot issues, the Board requests an addendum opinion to consider the Veteran's October 2015 testimony. The Board finds the Veteran credible to testify as to both the events and symptoms in service. The Board is reminded that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993). Instead, service connection may be granted where there is a current diagnosis, credible evidence of an in-service event or injury, and a sound basis upon which to attribute the post-service findings to the injury or event in service. See Hensley, 5 Vet. App. at 159; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board notes that while the Veteran testified regarding an additional foot disability in service, jungle rot, the Veteran testified that he no longer suffers from this condition and that he is not seeking service connection for this foot disability.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with notice concerning how he can substantiate his service connection claims as secondary to service-connected disability.

2. Arrange for the Veteran's electronic claims file, including a copy of this remand and the transcript of the October 2015 video hearing, to be reviewed by the VA examiner who prepared the January 2014 VA report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination. 

Following review of the claims file, the examiner should render opinions as to: 

(a) Whether it is at least as likely as not (50 percent or greater likelihood) that the current degenerative disc disease and/or spondylosis of the cervical spine began in or is related to active service, to include as a result of injury sustained during parachute jump landings therein. Specifically, the examiner's attention is directed to the October 2015 Veteran's testimony regarding his mis-landings while a paratrooper in service. 

(b) Whether it is at least as likely as not (50 percent or greater likelihood) that the degenerative disc disease and/or spondylosis of the cervical spine is due to or has been aggravated by the service-connected degenerative disc disease and spondylosis of the thoracolumbar spine. See the Veteran's August 2014 general medical literature regarding the kinetic chain. 

(c) Whether it is at least as likely as not (50 percent or greater likelihood) that the current bilateral plantar fasciitis began in or is related to active service, to include as a result of injury during parachute jump landings. Specifically, the examiner's attention is directed to the October 2015 Veteran's testimony regarding his landings while a paratrooper in service and continuing symptoms after discharge. 

(d) Whether it is at least as likely as not (50 percent or greater likelihood) that the bilateral plantar fasciitis is due to or has been aggravated by the service-connected left ankle achilles tendonitis, to include on the basis of an altered gait. See VA examination of January 2014 ("[i]t is this examiner's opinion that Veteran's Achilles tendonitis has resulted in an antalgic gait.")

The term "aggravation" means a permanent worsening beyond the natural progression of the disability. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide detailed rationale for the opinions. The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3. After ensuring compliance with the instructions above, readjudicate the issue on appeal. If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate time for response before the case is returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




